                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARLON L. WATFORD,
    #R15678,

                          Plaintiff,

    v.                                                 Case No. 18-cv-01313-NJR

    HOWARD HARNER,
    JIM WINTERS,
    ROGER KERN,
    SCOTT OPOLKA,
    GUSTAVE VANDERHOVE,
    ROGER HOLT,
    RICHARD HARRINGTON,
    KIMBERY BUTLER,
    JACQUELINE LASHBROOK,
    BILLY ROSE,
    DAVID SEALS,
    THEODORE MEININGER,
    LLOYD HANNA,
    JANE DOE, and
    ROBERT DELRE, 1

                          Defendants.

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Marlon Watford, an inmate in the Illinois Department of Corrections

(“IDOC”), filed this case alleging deprivation of his constitutional rights pursuant to 42

U.S.C. § 1983. Watford claims that Defendants have violated his religious rights protected

by the First and Fourteenth Amendment and the Religious Land Use and

Institutionalized Persons Act by depriving him of the Id-ul-Fitr feast, the opportunity to


1
  Now that Defendants have identified themselves by their proper names in their answers to the Complaint
(Docs. 29 and 56), the Clerk of Court is directed to modify the docket sheet to reflect Defendants’ proper
names: Howard Harner, Jim Winters, Roger Kern, Scott Opolka, Gustave Vanderhove, Roger Holt, Richard
Harrington, Kimberly Butler, Jacqueline Lashbrook, Billy Rose, David Seals, Theodore Meininger, Lloyd Hanna,
and Robert Delre.
                                             Page 1 of 10
participate in the Ramadhan fast, and burdening the practice of his religion by making

substitutions to his food tray. (Doc. 5, p. 5).

         Several motions are now before the Court: Motion to Compel Evidence (Doc. 69),

Motion for Discovery (Doc. 71), and Motion to Produce Deposition (Doc. 74) filed by

Watford. Defendants have also filed two motions for extension of time to complete

discovery. (Docs. 73 and 76).

                                MOTION TO COMPEL EVIDENCE

         Watford claims that Defendants have provided evasive and incomplete answers

to his interrogatories and deficient documentation to his requests for the production of

documents. (Doc. 69, p. 2). He asks the Court to compel Defendants to fully answer

interrogatories #1, 3, 6, and 7 and to comply fully with his production of document

requests #1, 2, 3, 4, and 5. (Id. at p. 11). Watford also includes a certification that he

attempted to confer with Defendants regarding the disputes prior to filing this motion in

accordance with Federal Rule of Civil Procedure 37(a)(1). (Id at p. 20). Defendants filed a

reply in opposition arguing that Watford has been provided with the information as

requested and that Defendants should not be forced to produce additional documents or

information because he does not agree with the information provided. (Doc. 72). The

Court will review each interrogatory and document production request in turn.

Interrogatory #1

         Watford asks Defendant Vanderhove, “Is it IDOC/Menard serving size standard

that one ‘serving’ of peanut butter is one ounce, one point five ounces, or two ounces,

etc.?”

         Defendant Vanderhove answers, “The serving size standard for one package of


                                         Page 2 of 10
peanut butter is three quarters of an ounce.”

       Watford argues that this answer is evasive because he wanted to know the

recommended daily allowance serving size for a meal and not the size of the package.

       The Court does not find this answer incomplete or evasive given the question that

was asked. To the extent that Watford was seeking information regarding what serving

of peanut butter is recommended or prescribed for a meal at Menard, that was not stated

in the interrogatory. (See Doc. 69, p. 15). The Court is unclear, however, why Defendant

Vanderhove did not modify his answer after Watford contacted Defendants’ counsel on

January 21, 2020, notifying Defendants of the confusion. (Id. at p. 20). Accordingly,

Defendant Vanderhove is directed to respond to the interrogatory as now clarified by

May 4, 2020.

Interrogatory #3

       Watford asks Defendant Howard Harner, Lloyd Hanna, and Jim Winters, “is it

IDOC/Menard protocol that offenders who transfer from another institution will be

permitted to participate in the Holy Month of Ramadhan Fast at the Menard Correctional

Center?”

       Defendant Jim Winters answers, “I am unaware of the process for how the

Chaplain decides to pre-approve an offender to be permitted to participate in the Holy

Month of Ramadan. However, I would receive a list from the Chaplain with a list of

names of offenders who were preapproved and those offenders would be added to the

list to meet their dietary needs.”

       Watford argues that this statement is untrue because dietary staff is provided a

memo informing them that transferring inmates will be permitted to participate in the


                                      Page 3 of 10
Fast. A disagreement with Defendant Winters’s answer, however, is not “the proper

subject of a motion to compel.” Hashim v. Ericksen, 14-cv-1265, 2016 WL 6208532, at *1

(E.D. Wisc. 2016). As such, Watford’s request to compel further response for

Interrogatory #3 is denied.

Interrogatory #6

          Watford asks Defendants Theodore Meininger and Scott Opolka, “On Tuesday,

Thursday, Saturday, and Sunday for lunch meal does the kosher religious diet trays are

served with a cold tray filled with a full salad, salad dressings, crackers, vegetable, and

fruit?”

          Defendant Scott Opolka answers, “I am not sure of the answer to this question. I

do not currently work in the inmate’s kitchen which is the area that prepares the diet

trays for the entire institution.”

          Defendant Theodore Meininger answers, “I do not know the answer to the

question. I do not prepare lunch menus.”

          Watford argues that both defendants answering have access to that information

and are trained in the preparation and serving of food trays. A “good faith response to

an interrogatory is that the respondent does not know the information asked, and cannot

make reasonable efforts to learn the information[.]” Vukadinovich v. Hanover Cmty. Sch.

Corp., No. 13-cv-144, 2014 WL 667830, at *5 (N.D. Ind. 2014). Furthermore, “under the

Federal Rules, it is not sufficient for a party to blankly state it cannot answer an

interrogatory…If a party genuinely does not know an answer, it must indicate that the

information is unavailable. If only some information is available, that information must

be provided, but a prefatory statement may be used to place the answer in context.” Bell


                                        Page 4 of 10
v. Woodward Governor Co., No. 03-c-50190, 2005 WL 289963, at *5 (N.D. Ill. 2005). Although

Defendants state that they do not know the information asked because they do not

prepare the meals, they have failed to explain why they, as staff at Menard, could not

obtain this information with reasonable effort. The Court orders Defendants Opolka and

Meininger to answer Interrogatory #6 by May 4, 2020, by written response or under

Federal Rule of Civil Procedure 33(d) or explain why they are unable to obtain the

information necessary to fully respond. Each defendant’s answer must include a detailed

explanation of his efforts to obtain the information and the reason his efforts were not

successful.

Interrogatory #7

         Watford asks Defendant Theodore Meininger, “What is the protein count and

overall nutrition facts for one serving of Tofu on the LACTO-OVO-VEG religious diet

tray?”

         Defendant Theodore Meininger answers, “I do not know.”

         Watford argues this answer is evasive as a food supervisor has a duty to provide

such information during the food serving line in the dining hall and the requested

information is on the box of the tofu packaging. Again, “personal lack of knowledge does

not excuse [a party’s] failure to answer the interrogatories.” Jones v. Syntex Lab., Inc. No.

99-c-3113, 2001 WL 1338987, at *3 (N.D. Ill. 2001). The Court grants Watford’s motion to

compel a response to Interrogatory #7. Defendant Meininger is ordered to answer

Interrogatory #7 by May 4, 2020. If Defendant Meininger cannot obtain the information

necessary to fully respond, his answer must include a detailed explanation of his efforts

to obtain the information and the reason his efforts were not successful.


                                       Page 5 of 10
Document Request #1

       Watford states he requested the Therapeutic Diet Menu and Defendants only

provided him a “useless menu” and cites to exhibit 10 included in his motion. (Doc. 69,

pp. 7, 49). Exhibit 10 is in fact a copy of the Therapeutic Menu. According to Watford’s

Interrogatories and Production of Documents submitted to Defendants, however, he

requested a copy of IDOC’s Therapeutic Diet Manual. (Id. at p. 14). As there appears to be

confusion over the document requested, Defendants are directed to respond to the

request for a copy of a Therapeutic Diet Manual by May 4, 2020.

Document Request #2

       Watford also requested a copy of any and all documentation depicting the weight,

nutrition facts, and ingredient list of the individual packet of Lucky Peanut Butter. He

states that Defendants only gave him a copy of Lucky Peanut Butter’s ingredient list (see

Id. at p. 18), and have not turned over any nutritional information. As Defendants have

not provided an explanation for why the nutritional information of Luck Peanut Butter

was not provided, the Court grants the motion to compel the production of document

request #2. Defendants shall produce the document requested by May 4, 2020.

Document Request #3

       Watford askes for all documentation setting the menu for 2017, 2018, and/or 2019,

including menus, food served log sheets, kosher tray injunctive order, and the protocol

for kosher trays. He states he has not been provided with the kosher tray food log sheets

concerning the food that is served. According to the exhibits he has included with his

motion, Watford received copies of a kosher tray menu and guidelines sheet (Doc. 69,

p. 48), therapeutic menus for fiscal year 2013 (Id. at p. 49-55), therapeutic diet order form


                                       Page 6 of 10
(Id. at p. 56), therapeutic diet monthly compliance report (Id. at p. 57), and vegan master

menu for fiscal year 2013 (Id. at p. 63-67). It does not appear Defendants have provided

Watford copies of the kosher food log sheets. In their response, Defendants do not raise

an objection to this request, but simply state they have produced all documents related

to his allegations. (Doc. 72, p. 1). It is not clear by this statement whether Defendants have

attempted to locate the log sheets and why they could not obtain them. Watford’s motion

to compel production of document #3 is therefore granted. Defendants shall respond to

the request and provide Watford copies of kosher tray food log sheets concerning food

served for 2017, 2018, and 2019, as requested by May 4, 2020.

Document Requests #4 and #5

       Watford requested copies of documentation reflecting nutrition facts, weight, and

serving size for all five kosher trays, such as labels and package box side panels and the

nutrition facts of the salad served on the LACTO-OVO-VEG religious diet trays. He states

he was not provided the nutrition facts for the prepackaged kosher trays or the LACTO-

OVO-VEG diet trays. (Doc. 69, p. 9). Defendants do not raise an objection to providing

nutritional information or a reason for why these documents were not produced.

Accordingly, Watford’s motion to compel production of document request #4 and #5 is

granted to the extent he is requesting the nutrition facts and information for the

prepackaged kosher trays and the LACTO-OVO-VEG religious diet trays. Defendants are

ordered to provide Watford any and all documents that specify the specific nutritional

information of each item in the prepackaged kosher trays and the LACTO-OVO-VEG

religious diet trays by May 4, 2020.




                                       Page 7 of 10
                                 MOTION FOR DISCOVERY

       Watford has also filed a motion for discovery arguing that Defendants have failed

to fully comply with his discovery requests and have information and relevant

documents that are pertinent and essential to his claim. (Doc. 71). Defendants’ counsel

states that, as an oversight, initial disclosures were not sent to Watford, but would be sent

by March 13, 2020. Counsel states that Watford sent a discovery request on October 24,

2019, which was responded to on November 22, 2019, and he sent an additional request

on February 24, 2020, and Defendants have until March 25, 2020, to respond. (Doc. 75).

As Watford has been provided initial disclosures and his motion to compel evidence is

granted in part, the Court will deny this motion at this time. Watford may file a new

motion to compel if Defendants fail to respond to further requests for the production of

documents. In the motion Watford must specify what documents he seeks that

Defendants failed to produce. See FED. R. CIV. P. 37(a)(3)(B)(iii) and (iv). Watford must

again include a certification that he attempted to resolve the issue with Defendants in

good faith prior to filing the motion.

                 MOTION TO PRODUCE DEPOSITION FOR PHOTOCOPYING

       Watford argues that following his deposition counsel for Defendants informed

him that he would be allowed to photocopy his deposition testimony at his facility, but

then later told him he would have to contact the court reporter for a copy. (Doc. 74). He

claims that counsel informed staff at Menard legal office to prohibit him from copying

his deposition at the law library. He asks the Court to compel Defendants’ counsel to

produce the deposition for inspection and photocopying. Counsel for Defendants filed a

response denying that she told Watford he would be allowed to photocopy his deposition


                                         Page 8 of 10
at the facility or that she told Menard staff to deny him access to the law library. (Doc.

77).

       “An inmate is not constitutionally entitled to a free copy of documents prepared

at the expense of another.” Mounson v. Chandra, No. 04-cv-365, 2009 WL 1209045, at *1

(S.D. Ill. 2009) (citing United States v. McCollum, 426 U.S. 317 (1976)). Watford’s deposition

was taken by Defendants, and he was informed in a letter by Defendants’ counsel on how

he can pay and receive a copy. (See Doc. 74, p. 9). Because he is not entitled to a free copy

of the entire transcript, the motion is denied.

               MOTION FOR EXTENSION OF TIME TO COMPLETE DISCOVERY

       Defendants have filed two motions for extension of time requesting additional

time to respond to Watford’s First Request for Admission (Docs. 73 and 76). The requests

for an extension are granted. Defendants shall have until April 30, 2020, to file their

responses to Watford’s First Request for Admissions.

                                        DISPOSITION

       IT IS HEREBY ORDERED that the Motion to Compel Evidence (Doc. 69) filed by

Watford is GRANTED in part and DENIED in part. Defendant Vanderhove SHALL

respond to Interrogatory #1, as now clarified, by May 4, 2020. Defendants Opolka and

Meininger SHALL respond to Interrogatory #6 by May 4, 2020, and Defendant Meininger

SHALL respond to Interrogatory #7 by May 4, 2020.

       Defendants are further ORDERED to produce document requests #1, #2, #3, #4,

and #5 in accordance with this Order by May 4, 2020.

       IT IS FURTHER ORDERED that the Motion for Discovery (Doc. 71) and the

Motion to Produce Deposition (Doc. 74) filed by Watford are DENIED. The Motions for


                                       Page 9 of 10
Extension of Time to Complete Discovery (Docs. 73 and 76) are GRANTED. Defendants’

responses to Watford’s First Request for Admissions are due April 30, 2020.

      Finally, the Clerk of Court is DIRECTED to modify the docket sheet in accordance

with footnote 1.

      IT IS SO ORDERED.

      DATED: March 19, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                    Page 10 of 10
